Case 1:19-mj-00527-DML Document1 Filed 05/16/19 Page 1 of 19 PagelD #: 1

AO 91 (Rev. 11/11) Crimmal Complaint

 

UNITED STATES DISTRICT COURT

for the

Southern District of Indiana

United States of America

Vv.
Case No.

1:19-mj-0527
RANDALL CLARK BURNS

 

Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of February 2019 thru April 2019 in the county of Monroe in the

 

 

Southern District of Indiana , the defendant(s) violated:

Code Section Offense Description
Count 1: 18 U.S.C. § 2252(a)(1) Transportation of Child Pornography

This criminal complaint is based on these facts:

See Attached Affidavit.

@ Continued on the attached sheet.

Christian Ebel-Orr, Sr. Special Agent, USSS

Printed name and title

Complainant's signature

Sworn to before me and signed in my presence.

Date: 05/16/2019 NAIL. i

Judge's sipnathre

Indianapolis, Indiana Debra McVicker Lynch, U.S. Magistrate Judge

Printed name and title

~~

City and state:
Case 1:19-mj-00527-DML Document1 Filed 05/16/19 Page 2 of 19 PagelD #: 2

AFFIDAVIT

I, Christian Ebel-Orr, hereby depose and state as follows:

1, Affiant: I am a Senior Special Agent with the United States Secret
Service (USSS), and have been since May, 2003. I am currently assigned to the
Indianapolis Field Office. While employed by the USSS, I have investigated
federal criminal violations related to high technology or cybercrime, child
exploitation, and child pornography.

2. Training: I have successfully completed the Criminal Investigator
Training Program at the Federal Law Enforcement Training Center, which
included instruction in federal criminal law and investigations, firearms, vehicle
operations, personal defense tactics and physical fitness training. I have also
completed the USSS Special Agent Training Program. Additionally, I have
completed over six months of additional training in computer forensics.

3. I am also a member of the Indiana Internet Crimes Against
Children Task Force, which includes numerous federal, state and local law
enforcement agencies.

4, Information provided: The statements in this affidavit are based
on information obtained from my observations and communications, as well as
information learned from other law enforcement officers and witnesses. Because
this affidavit is being submitted for the limited purpose of securing search
warrants, I have not included each and every fact known to me concerning this

investigation. I have set forth only the facts that I believe are necessary to
Case 1:19-mj-00527-DML Document1 Filed 05/16/19 Page 3 of 19 PagelD #: 3

establish probable cause to believe that fruits, evidence and instrumentalities of
a crime are located in the search locations described below.

5. Requested action and Probable Cause: | make this affidavit in
support of a Criminal Complaint and Arrest Warrant charging Randall Clark
Burns with Transportation of Child Pornography, in violation of 18 U.S.C.
§2252(a)(1). Namely, Randall Clark Burns transported child pornography via a
computer.

6. Transportation of Child Pornography (18 U.S.C. § 2252(a)(1)):
This statute provides that “Any person who knowingly mails, or transports or
ships using any means or facility of interstate or foreign commerce or in or
affecting interstate or foreign commerce by any means, including by computer,
any child pornography.”

7. Definitions: The following definitions apply to this Affidavit:

A. “Child erotica” means any material relating to minors that
serves a sexual purpose for a given individual, including fantasy writings,
letters, diaries, books, sexual aids, souvenirs, toys, costumes, drawings,
and images or videos of minors that are not sexually explicit.

B. “Child Pornography” means any visual depiction of sexually
explicit conduct where (a) the production of the visual depiction involved
the use of a minor engaged in sexually explicit conduct, (b) the visual
depiction is a digital image, computer image, or computer-generated
image that is, or is indistinguishable from, that of a minor engaged in

sexually explicit conduct, or (c) the visual depiction has been created,
Case 1:19-mj-00527-DML Document 1 Filed 05/16/19 Page 4 of 19 PagelD #: 4

adapted, or modified to appear that an identifiable minor is engaged in
sexually explicit conduct. See 18 U.S.C. § 2256

C. “Minor” means any person under the age of eighteen years.
See 18 U.S.C. § 2256(1).

D. “Sexually explicit conduct” means actual or simulated (a)
sexual intercourse, including genital-genital, oral-genital, or oral-anal,
whether between persons of the same or opposite sex; (b) bestiality; (c)
masturbation; (d) sadistic or masochistic abuse; or (e) lascivious
exhibition of the genitals or pubic area of any person. See 18 U.S.C. §
2256(2).

E. “Visual depictions” include undeveloped film and videotape,
and data stored on computer disk or by electronic means, which is
capable of conversion into a visual image. See 18 U.S.C. § 2256(5).

F, “Computer” is defined pursuant to 18 U.S.C. § 1030(e)(1) as
“an electronic, magnetic, optical, electrochemical, or other high speed
data processing device performing logical or storage functions, and
includes any data storage facility or communications facility directly
related to or operating in conjunction with such device.” This includes a
cellular phone.

G. “Computer Server” or “Server” is a computer that is attached
to a dedicated network and serves many users. A web server, for
example, isa computer which hosts the data associated with a website.

That web server receives requests from a user and delivers information
Case 1:19-mj-00527-DML Document1 Filed 05/16/19 Page 5 of 19 PagelD #: 5

from the server to the user’s computer via the Internet. A DNS (domain
name system) server, in essence, is a computer on the Internet that
routes communications when a user types a domain name, such as
www.cnn.com, into his or her web browser. Essentially, the domain
name must be translated into an Internet Protocol (IP) address so the
computer hosting the web site may be located, and the DNS server
provides this function.

H. “Computer hardware” consists of all equipment which can
receive, capture, collect, analyze, create, display, convert, store, conceal,
or transmit electronic, magnetic, or similar computer impulses or data.
Computer hardware includes any data-processing devices (including, but
not limited to, central processing units, internal and peripheral storage
devices such as fixed disks, external hard drives, floppy disk drives and
diskettes, and other memory storage devices); peripheral input/output
devices (including, but not limited to, keyboards, printers, video display
monitors, and related communications devices such as cables and
connections), as well as any devices, mechanisms, or parts that can be
used to restrict access to computer hardware (including, but not limited
to, physical keys and locks).

I. “Computer software” is digital information which can be
interpreted by a computer and any of its related components to direct the

way they work. Computer software is stored in electronic, magnetic, or
Case 1:19-mj-00527-DML Document1 Filed 05/16/19 Page 6 of 19 PagelD #: 6

other digital form. It commonly includes programs to run operating
systems, applications, and utilities.

J. “Computer-related documentation” consists of written,
recorded, printed, or electronically stored material which explains or
illustrates how to configure or use computer hardware, computer
software, or other related items.

K. “Computer passwords, pass-phrases and data security
devices” consist of information or items designed to restrict access to or
hide computer software, documentation, or data. Data security devices
may consist of hardware, software, or other programming code. A
password or pass-phrase (a string of alpha-numeric characters) usually
operates as a sort of digital key to “unlock” particular data security
devices. Data security hardware may include encryption devices, chips,
and circuit boards. Data security software of digital code may include
programming code that creates “test” keys or “hot” keys, which perform
certain pre-set security functions when touched. Data security software
or code may also encrypt, compress, hide, or “booby-trap” protected data
to make it inaccessible or unusable, as well as reverse the progress to
restore it. ’

L. “Hyperlink” refers to an item on a web page which, when
selected, transfers the user directly to another location in a hypertext

document or to some other web page.
Case 1:19-mj-00527-DML Document1 Filed 05/16/19 Page 7 of 19 PagelD #: 7

M. The “Internet” is a global network of computers and other
electronic devices that communicate with each other. Due to the
structure of the Internet, connections between devices on the Internet
often cross state and international borders, even when the devices
communicating with each other are in the same state.

N. An “Internet Service Provider” (“ISP”) is an organization that
provides individuals and businesses access to the Internet. An ISP
provides a range of functions for their customers including access to the
Internet, web hosting, e-mail, remote storage, and co-location of
computers and other communications equipment. It can offer a range of
options in providing access to the Internet including telephone based
dial-up, broadband based access via digital subscriber line (DSL) or cable
television, dedicated circuits, or satellite based subscription. It typically
charge a fee based upon the type of connection and volume of data,
called bandwidth, which the connection supports. Many ISPs assign
each subscriber an account name — a user name or screen name, an "e-
mail address," an e-mail mailbox, and a personal password selected by
the subscriber. By using a computer equipped with a modem, the
subscriber can establish communication with an ISP over a telephone
line, through a cable system or via satellite, and can access the Internet
by using his or her account name and personal password.

O. “Internet Protocol address” or “IP address” refers to a unique

number used by a computer to access the Internet. IP addresses can be
Case 1:19-mj-00527-DML Document1 Filed 05/16/19 Page 8 of 19 PagelD #: 8

dynamic, meaning that the Internet Service Provider (ISP) assigns a
different unique number to a computer every time it accesses the
Internet. IP addresses might also be static, if an ISP assigns a user’s
computer a particular IP address which is used each time the computer
accesses the Internet. IP addresses are also used by computer servers,
including web servers, to communicate with other computers.

P. The terms “records,” “documents,” and “materials” include
all information recorded in any form, visual or aural, and by any means,
whether in handmade form (including, but not limited to, writings,
drawings, painting), photographic form (including, but not limited to,
microfilm, microfiche, prints, slides, negatives, videotapes, motion
pictures, photocopies), mechanical form (including, but not limited to,
phonograph records, printing, typing) or electrical, electronic or magnetic
form (including, but not limited to, tape recordings, cassettes, compact
discs, electronic or magnetic storage devices such as floppy diskettes,
hard disks, CD-ROMs, digital video disks (DVDs), Personal Digital
Assistants (PDAs), Multi Media Cards (MMCs), memory sticks, optical
disks, printer buffers, smart cards, memory calculators, cellular phones,
electronic dialers, or electronic notebooks, as well as digital data files and
printouts or readouts from any magnetic, electrical or electronic storage
device).

Q. A “Website” consists of textual pages of information and

associated graphic images. The textual information is stored in a specific
Case 1:19-mj-00527-DML Document1 Filed 05/16/19 Page 9 of 19 PagelD #: 9

format known as Hyper-Text Mark-up Language (HTML) and is

transmitted from web servers to various web clients via Hyper-Text

Transport Protocol (HTTP).

Case Specific Probable Cause

9. In early 2018, both Federal agents and state law enforcement
officers received information from the National Center for Missing and Exploited
Children (NCMEC) regarding the distribution and transportation of child
pornography using the Internet.

10. The National Center for Missing and Exploited Children (NCMEC)
alerts law enforcement to reports of sexual exploitation of children on the
Internet. NCMEC was established in 1984 as a private, nonprofit 501(c)(3)
organization. NCMEC provides services nationwide to families and professionals
relating to preventing the abduction and sexual exploitation of children.
Pursuant to its mission and congressional authorization (see 42 U.S.C.§ 5773),
NCMEC operates the CyberTipline and the Child Victim Identification Program
to provide assistance to law enforcement in its efforts to identify victims of child
pornography and child sexual exploitation. NCMEC also works with law
enforcement, Electronic Service Providers, electronic payment service providers
and others in their efforts to reduce the distribution of child sexual exploitation
images and videos on the Internet. NCMEC does not investigate and cannot verify
the accuracy of information it receives. NCMEC forwards reports of possible child

sexual exploitation to law enforcement for its independent review and analysis.
Case 1:19-mj-00527-DML Document 1 Filed 05/16/19 Page 10 of 19 PagelD #: 10

11. State Investigation: On February 11, 2019, Det. Jacob Hunter
(Det. Hunter) of the Bloomington Police Department’s Internet Crimes Against
Children (ICAC) Unit received CyberTip Report #45410671, from the National
Center for Missing and Exploited Children (NCMEC), regarding an unknown
subject in possession of child pornography.

A. CyberTip #45410671 contained information from Tumblr.
Tumblr is an American social networking website. The service allows
users to post multimedia and other content to a short-form blog.

B. Tumblr included six (6) .gif files, one (1) .mp4 video file, and
11 jpg image files, which depict minor females performing sexual acts on
themselves and others. It was apparent to Det. Hunter that the females
were under the age of 18 due to the lack of breast development.

C. CyberTip #45410671 also included subscriber information
for the associated Tumblr account, to include: username
(“deliciousshoezonksports”), email address
(“Ecce.magnificentiae@gmail.com”), and internet protocol (IP) address
used to last access the account.

12. Det. Hunter conducted a search and determined that the IP address
used to last access the Tumblr account was registered to Comcast
Communications.

13. On February 15, 2019, the Honorable Judge Christine Haseman,

Monroe County Indiana Circuit Court, signed a search warrant authorizing law
Case 1:19-mj-00527-DML Document 1 Filed 05/16/19 Page 11 of 19 PagelD #: 11

enforcement to obtain data from Tumbir and Comcast Communications for
subscriber information and content related to CyberTip #45410671.

14. On February 20, 2019, Det. Hunter received information from
Comcast Communications, regarding the IP address that had last accessed the
Tumbr account. The IP address was registered to J.M. (full name known to law
enforcement but redacted) at 105 S. Maple St., Bloomington, IN 47401.

15. On March 20, 2019, Det. Hunter spoke with the owner of 105 5S.
Maple St., Bloomington, IN 47404. The owner stated that the property was
currently being rented to three individuals: J.M., R.L. (names known to law
enforcement but redacted) and Randall Burns.

16. On March 22, 2019, the Honorable Judge Mary Ellen Diekhoff,
Monroe County Indiana Circuit Court, signed a search warrant authorizing law
enforcement to obtain data from Google for subscriber information related to
“Ecce.magnificentiae@gmail.com”, which was listed in CyberTip #45410671.

17. On April 13, 2019, Det. Hunter received the information from
Google in response to the above listed warrant. Google provided information
related to Ecce.magnificentiae@gmail.com. This account showed a second
email, “rcburns@indiana.edu’”, and the phone number 317-413-8673, were
associated with the account.

18. Google provided information regarding the devices which had
created profiles in the account. Profiles were established for an Acer

ChromeBook R11 (last connection date: 12/12/2018), Samsung SM-G920P (last

10
Case 1:19-mj-00527-DML Document 1 Filed 05/16/19 Page 12 of 19 PagelD #: 12

connection date: 4/15/2019), and a Samsung SM-G950U (last connection date:
4/16/2019).

19. Google also provided additional images of child pornography which
were stored in the “Ecce.magnificentiae@gmail.com” account.

20. Bloomington Police Department records checks matched the email,
“rcburns@indiana.edu” and the phone number 317-413-8673 to Randall Clark
Burns, with an address of 105 S. Maple St., Bloomington, IN.

21. On April 18, 2019, the Honorable Judge Mary Ellen Diekhoff,
Monroe County Indiana Circuit Court, signed a search warrant for 105 S. Maple
St., Bloomington, IN.

22. On April 23, 2019, Bloomington Police Department Officers and
Detectives executed the search warrant on 105 S. Maple St., Bloomington, IN.
Randall Clark Burns was not present at the time of the search. Jasmin McCray
and Robert Laster were present.

23. During the search of Burns’ room, officers located and seized the
following items: a Samsung solid state hard drive, a Duracell 8 GB flash drive, a
PNY 16 GB flash drive, and a Dell tower desktop computer.

24. An initial forensic review of the Duracell flash drive showed that the
drive contained numerous images of child pornography, including those images
contained in CyberTip #45410671. .

25. On April 23, 2019, Det. Hunter was contacted by Randall Clark
Burns. Burns agreed to meet Det. Hunter at the Bloomington Police Department

for an interview.

11
Case 1:19-mj-00527-DML Document 1 Filed 05/16/19 Page 13 of 19 PagelD #: 13

26. Continuing on April 23, 2019, Det. Hunter interviewed Burns at the
Bloomington Police Department. Burns signed a Miranda rights waiver.

27. Burns confirmed that the email address
“Bcce.magnificentiae@gmail.com” was his, but that the account had been shut
down.

28. When asked if he used the Tumblr account
“deliciousshoezonksports”, Burns stated that if he was under investigation he
wanted a lawyer and concluded the interview.

29. Burns was arrested and booked in the Monroe County Indiana Jail
on two counts of possession of child pornography.

30. Det. Hunter then located Burns’ vehicle parked close to the
Bloomington Police Department. Through the window he was able to see a laptop
computer bag on the passenger floorboard.

31. Knowing that two Samsung phones and a laptop had been used to
access the Google account, Det. Hunter obtained a telephonic search warrant for
the vehicle, authorized by the Honorable Judge Darcie Fawcett, Monroe County
Indiana Circuit Court.

32. During the subsequent search of the vehicle, Det. Hunter located
one laptop computer from the passenger floorboard and two Samsung cell
phones from the glove box.

33. Federal / Indiana State Police Investigation: On April 1, 2019,
I was contacted by Det. Matt Jacobs (Det. Jacobs) of the Indiana State Police’s

Internet Crimes Against Children (ICAC) Unit regarding assistance on an

12
Case 1:19-mj-00527-DML Document 1 Filed 05/16/19 Page 14 of 19 PagelD #: 14

investigation he was conducting involving an unknown subject in possession of
child pornography. I was unaware of Det. Hunter and the Bloomington Police
Department’s investigation, and was simultaneously conducting the actions
described below.

34. Det. Jacobs with the Indiana State Police began his investigation on
January 22, 2019 when he received Cyber TipLine Report #44127145 from the
National Center for Missing and Exploited Children (NCMEC).

A. CyberTip #44127145 contained information from Google.
Google is an American multinational technology company that specializes
in Internet-related services and products, which include online advertising
technologies, search engine, cloud computing, software, and hardware.

B. Google reported to NCMEC that five images in .jpg format and
one video in .wmv format were located on its Google Photos and Google
Drive architecture. Of the five images, it appeared that there are only three
unique images; however, when these files were examined utilizing the hash
value identification program Cyohash, the files were determined to be
unique of each other.

C. CyberTip #44127145 also included subscriber information for
the associated Google account, hereinafter, “SUSPECT ACCOUNT”, to
include: username (“‘R”), mobile phone number (“+13174138673”), email
address (“Ecce.magnificentiae@gmail.com”), secondary email address
(“rcburns@indiana.edu’”), and internet protocol (IP) addresses used to

register, access, and upload files to the account.

13
Case 1:19-mj-00527-DML Document 1 Filed 05/16/19 Page 15 of 19 PagelD #: 15

35. CyberTip #44127145 contained numerous IP addresses associated
with the SUSPECT ACCOUNT. These IP addresses are associated with the
several internet service providers, including: Sprint PCS, Spectrum (Charter
Communications), Comcast Cable, Indiana University, and AT&T.

36. NCMEC provided a geo-location for the IP addresses associated with
the SUSPECT ACCOUNT. The majority of the IP addresses reported returned to
Sprint PCS and geo-located to various areas across the United States. In Your
Affiant’s experience this is not uncommon of generic geo-location reporting for
cellular phone provider IP addresses.

37. In addition to the Comcast Cable IP address geo-locations, there are
several IP addresses which returned to Indiana University and Smithville Digital
/ Monroe County Public Library within the Southern District of Indiana.

38. Det. Jacobs has reviewed the 5 images and 1 video as reported and
submitted on CyberTip #44127145. All of the images and video are of child
pornography and are sado-masochistic in nature. Such described files include
the following, but are not limited to:

39. File name: 238224871 _312570.jpg. Description: This image file is
in .jpg format. The image file depicts a white, prepubescent female minor
(approximately 4-10 years of age) with blonde hair in the nude. The minor is
lying on her back and is bound with white and red ropes with a green collar on.
One of the minor's legs is drawn up towards her chest and the other end of the

rope is around the minor's neck. The other leg is tied with rope at the ankle and

14
Case 1:19-mj-00527-DML Document 1 Filed 05/16/19 Page 16 of 19 PagelD #: 16

secured with the leg drawn by the rope to the minor's waist. The minor's hands
are bound behind her.

40. File name: Google-CT-RPT-8d2b68c42bd2fab59f05 15096dbbb0a9.
This file is visually similar to file: 238228972 _259885.jpg, which was also
submitted, however was shown to have a unique hash value. Description: This
image file is in jpg format. The image file depicts a white, prepubescent female
minor (approximately 5-11 years of age) with blonde hair in the yellow underwear
and a yellow bra. The minor is lying on her stomach and is bound with yellow
rope. The minor's arms and legs are bound together via a rope which is tied at
the ankles, the forearms, and around the minor's head and mouth which has
resulted in the minor's head being pulled backwards.

41. File name: Google-CT-RPT-b2bdff9c037b7722c6480dbdb9bd124c.
This file is visually similar to file: 238229397_307995.jpg, which was also
submitted, however was shown to have a unique hash value. Description: This
image file is in .jpg format. The image file depicts a white, prepubescent female
minor with blonde hair in the nude. The minor is sitting upright on a floor with
her ankles shackled with leg restraints. The minor's arms are behind her in the
picture. There is a black and gray device strapped to the minor's head and face
which results in the minor's mouth being forcibly opened. There appears to be a
silver metal necklace/collar on the minor. There is also a device strapped onto
the minor's pubic area covering the vagina with wires leading from the device

and towards the camera.

15
' Case 1:19-mj-00527-DML Document 1 Filed 05/16/19 Page 17 of 19 PagelD #: 17

42. File name: Google-CT-RPT-519ed192e49d6lec3f69a2c2c6667aa2.
Description: This video file is in .wmv format. The video file is 38 minutes and
18 seconds in length. The video file depicts two white, prepubescent female
minors fully nude for the duration of the video. The minors appear to be given
direction by the unseen camera operator during the course of the video. One
minor has brunette hair and appears to be approximately 8-14 years of age; the
other minor has black hair and appears to be approximately 4-10 years of age.
The minors perform cunnilingus on each other and utilize sex toys on each other
throughout the duration of the video.

43. On April 15, 2019, the Honorable Mark J. Dinsmore, Magistrate
Judge, United States District Court for the Southern District of Indiana,
authorized law enforcement to obtain data from Google and Indiana University
on “Ecce.magnificentiae@gmail.com” and “rcburns@indiana.edu”, including
subscriber information, in order to identify Burns (1:19-mj-421 and 1:19-mj-
422),

44. Pursuant to the above listed warrant, Google provided information
on the email address “Ecce.magnificentiae@gmail.com”.

a. The recovery email address is still listed as

“rcburns@indiana.edu”.

b. Profiles for the account are set up for an Acer ChromeBook

Rll (last connection date: 12/12/2018), Samsung SM-G920P (last

connection date: 4/15/2019), and a Samsung SM-G950U (last connection

date: 4/16/2019).

16
Case 1:19-mj-00527-DML Document 1 Filed 05/16/19 Page 18 of 19 PagelD #: 18

Cc. Numerous images stored in the Google Photos portion of the
account have images of BURNS.

45. Pursuant to a subpoena and the above listed warrant, Indiana
University provided information on the email address “rcburns@indiana.edu”.

a. Name: Randall Clark Burns

b. Date of birth: 02/02/1991

c. Phone number: (317) 413-8673

d. A review of email messages stored in the account show a
confirmation email from Turbo Tax, dated 2/19/2019, listing
the customer address as 105 8. Maple St., Bloomington, IN
47404.

46. Pursuant to Southern District of Indiana Grand Jury subpoena
2019R00223-003, Comcast provided information related to 12 of the IP address
sessions reported in CyberTip #44127145. Nine (9) of those IP address sessions
were registered to Jasmin McCray, 105 S Maple St., Bloomington, IN 47404.
This is the same address where the Bloomington Police Department Search
Warrant was served.

47. Based on information and evidence from both my investigation and
that of the Bloomington Police Department, the undersigned believes the Randall
Clark Burns is the individual who transported the visual depictions of minors
engaged in sexually explicit conduct in CyberTip 44127145 and CyberTip

#45410671 within the Southern District of Indiana.

17
Case 1:19-mj-00527-DML Document 1 Filed 05/16/19 Page 19 of 19 PagelD #: 19

48. Interstate or foreign commerce: The Internet, used to transport,
distribute, and receive the visual depictions of minors engaged in sexually
explicit conduct, is a means or facility of interstate and foreign commerce.

CONCLUSION

49. Based on my training and experience, and the facts as set forth in
this affidavit, there is probable cause to believe that Randall Clark Burns has
committed the above listed offense. I respectfully request that the Court issue a
Criminal Complaint and Arrest Warrant for Randall Clark Burns charging him

with Transportation of Child Pornography.

AM

Christian Ebel-Orr
Senior Special Agent
United States Secret Service

 

Subscribed and sworn before me this Lb day of May, 2019.

Lhd JZ

Debra McVicker Lynch
United States Magistrate Judge
Southern District of Indiana

18
